Case 3:19-cr-00129-JAJ-SBJ Document 176 Filed 05/18/20 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,
Case No. 3:19-CR-129

Vv.
PLEA AGREEMENT

PREDERRICK DEWAYNE REED,

Defendant. |
The United States of America (also referred to as “the Government”) and the Defendant,
FREDERRICK DEWAYNE REED, and Defendant's attorney, enter into this Plea Agreement.
A. CHARGES .
I. Subject Offense. Defendant will plead guilty to the lesser-included offense of
Count One of the Indictment, that is, Conspiracy to Distribute a Controlled Substance, in violation

of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B).

 

2. No Charges to be Dismissed. There are no charges to be dismissed.
3. No Further Prosecution. The Government agrees that Defendant will not be

charged in the Southern District of lowa with any other federal criminal offense arising from or
directly relating to this investigation. This paragraph and this Plea Agreement do not apply to (1)
any criminal act occurring after the date of this agreement, or (2) any crime of violence.
B. MAXIMUM PENALTIES

4, Maximum and Mandatory Minimum Punishment, Defendant understands that the
crime to which Defendant is pleading guilty carries a mandatory minimum sentence of at least five
years in prison and a maximum sentence of up to forty years in prison; a maximum fine of
$5,000,000; and a term of supervised release of at least four years up to life. A mandatory special
assessment of $100 per count also must be imposed by the sentencing court. Defendant

|

 

 
Case 3:19-cr-00129-JAJ-SBJ Document 176 Filed 05/18/20 Page 2 of 12

understands that the Court may not impose a sentence less than the mandatory minimum sentence
unless the Government files a motion for substantial assistance under 18 U.S.C. § 3553(e) or unless
the Court finds that Defendant qualifies for safety valve under 18 U.S.C, § 3553(f). No one has
promised Defendant that Defendant will be eligible for a sentence of less than the mandatory
minimum.

5. Supervised Release--Explained. Defendant understands that, during any period of
supervised release or probation, Defendant will be under supervision and will be required to
comply with certain conditions. If Defendant were to violate a condition of supervised release,
Defendant could be sentenced up to three years in prison, without any credit for time previously
served.

6. Detention. Pursuant to the Mandatory Detention for Offenders Convicted of
Serious Crimes Act (18 U.S.C. § 3143), Defendant agrees to remain in custody following the
completion of the entry of Defendant’s guilty plea to await the imposition of sentence.

Cc. NATURE OF THE OFFENSE -- FACTUAL BASIS

7. Elements Understood. Defendant understands that to prove the offense alleged
under Count 1 (Conspiracy to Distribute a Controlled Substance), the Government would be
required to prove beyond a reasonable doubt the following elements:

One, on or between the dates identified in the indictment, two or more persons reached an
agreement or came to an understanding to distribute controlled substances;

Two, the defendant voluntarily and intentionally joined in the agreement or
understanding, either at the time it was first reached or at some later time while it was
still in effect;

Three, at the time the defendant joined in the agreement or understanding, he knew the
purpose of the agreement or understanding was to distribute controlled substances; and

 
Case 3:19-cr-00129-JAJ-SBJ Document176 Filed 05/18/20 Page 3 of 12

Four, the conspiracy involved 28 grams or more of a mixture and substance containing a
cocaine base or 5 grams or more of methamphetamine.

8. Factual Basis. Asa factual basis for Defendant’s plea of guilty, Defendant admits

the following:

(a)

(b)

(c)

(d)

(e)

(f)

Between February 14, 2008, and November 19, 2019, two or more people
reached an agreement or came to an understanding to distribute controlled

substances.

Sometime between February [4, 2008,.and November 19, 2019, the
defendant voluntarily and intentionally joined in the agreement or
understanding.

At the time the defendant joined in the agreement or understanding, he
understood that the purpose of the agreement or understanding was to |
distribute controlled substances,

The agreement or understanding involved at least 28 grams of a mixture and
substance containing cocaine base and at least 5 grams of ice

- methamphetamine.

At least some of the activities of the conspiracy, including the defendant’s
distribution of controlled substances in furtherance of the conspiracy, took
place in Burlington, Iowa, in the Southern District of lowa.

The defendant’s involvement in the conspiracy, including the reasonably
foreseeable conduct of other members of the conspiracy, involved more
than 4.5 kilograms of ice methamphetamine/more than 90,000 kilograms of
converted drug weight. All of the methamphetamine involved in this
conspiracy was ice methamphetamine.

9, Truthfulness of Factual Basis. Defendant acknowledges that the above statements

are true. Defendant understands that, during the change of plea hearing, the judge and the

prosecutor may ask Defendant questions under oath about the offense to which Defendant is

pleading guilty, in the presence of Defendant’s attorney. Defendant understands that Defendant

must answer these questions truthfully, and that Defendant can be prosecuted for perjury if

Defendant gives any false answers.

 
Case 3:19-cr-00129-JAJ-SBJ Document 176 Filed 05/18/20 Page 4 of 12

 

10. Waiver of Rule 410 Rights. The Defendant expressly waives Defendant’s rights
under Rule 410 of the Federal Rules of Evidence and agrees that all factual statements made in
this plea agreement, including under the Factual Basis or Attachment A, are admissible against the
Defendant. Should Defendant fail to plead guilty pursuant to this plea agreement or move to
withdraw his plea or to set aside Defendant's conviction, then these admissions may be used
against Defendant in the Government’s case-in-chief and otherwise, including during the
continuing prosecution of this case.

11. Venue. Defendant agrees that venue for this case is proper for the United States
District Court for the Southern District of Iowa,

D. SENTENCING

12. Sentenciny Guidelines. Defendant understands that Defendant’s sentence will be

 

determined by the Court after considering the advisory United States Sentencing Guidelines,
together with other factors set forth by law. The Sentencing Guidelines establish a sentencing
range based upon factors determined to be present in the case, which include, but are not limited
to the following:
~ (a) The nature of the offenses to which Defendant is pleading guilty;
(b) The quantity of drugs involved in the conspiracy, including the fact that the
defendant’s offense conduct, including the reasonably foreseeable conduct
of other members of the conspiracy, involved more than 4.5 kilograms of

ice methamphetamine/more than 90,000 kilograms of converted drug
weight;

(c) Whether the court finds that the defendant possessed a firearm related to his
drug trafficking activities; ‘

(d) The defendant's role in the conspiracy;

(e) Whether Defendant attempted to obstruct justice in the investigation or
prosecution of the offense;

4
Case 3:19-cr-00129-JAJ-SBJ Document176 Filed 05/18/20 Page 5 of 12

(f) The nature and extent of Defendant’s criminal history (prior convictions);
and

(g) Acceptance or lack of acceptance of responsibility.
Defendant understands that, under some circumstances, the Court may “depart” or “vary” from the
Sentencing Guidelines and impose a sentence more severe or less severe than provided by the
guidelines, up to the maximum in the statute of conviction. Defendant has discussed the
Sentencing Guidelines with Defendant’s attorney.

13. Acceptance of Responsibility. The Government agrees to recommend that
‘Defendant receive credit for acceptance of responsibility under USSG §3E1.1, The Government
-reserves the right to oppose a reduction under §3E1.1 if after the plea proceeding Defendant
obstructs justice, fails to cooperate fully and truthfully with the United States Probation Office,
attempts to withdraw Defendant’s plea, or otherwise engages in conduct not consistent with
acceptance of responsibility. If the base offense level is 16 or above, as determined by the Court,
the Government agrees that Defendant should receive a 3-level reduction, based on timely

notification to the Government of Defendant’s intent to plead guilty.

14. — Presentence Report. Defendant understands that the Court may defer a decision as
to whether to accept this Plea Agreement until after a Presentence Report has been prepared by the
United States Probation Office, and after Defendant’s attorney and the Government have had an
opportunity to review and challenge the Presentence Report. The parties are free to provide all
relevant information to the Probation Office for use in preparing a Presentence Report.

15. Disclosure of Preséntence Investigation Reports, The United States District Court
for the Southern District of lowa has issued the following Administrative Order:

The presentence investigation report is a sealed and confidential document. Unless
specifically authorized by the district court, a defendant may not disseminate, disclose, or

5

 
Case 3:19-cr-00129-JAJ-SBJ Document 176 Filed 05/18/20 Page 6 of 12

distribute a presentence investigation report, or any part or page of a presentence

investigation report, in either draft or final form. A defendant who violates this order, may

be subject to prosecution for contempt of court under 18 U.S.C. § 401@). This order does
not apply to a defendant’s review of a presentence investigation report with the defendant’s
own attorney.

Defendant acknowledges that he knows about and understands this order.

16. Evidence _at Sentencing. The parties may make whatever comment and
evidentiary offer they deem appropriate at the time of sentencing and entry of plea, provided that
such offer or comment does not violate any other provision of this Plea Agreement. Nothing in
this Plea Agreement restricts the right of Defendant or any victim.to make an allocution statement,
to the extent permitted under the Federal Rules of Criminal Procedure, nor does this Plea
Agreement convey any rights to appear at proceedings or make statements that do not otherwise
exist.

17. Sentence to be Decided by Judge -- No Promises. This Plea Agreement is entered
pursuant to Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure, Defendant understands
that the final sentence, including the application of the Sentencing Guidelines and any upward or
downward departures, is within the sole discretion of the sentencing judge, and that the sentencing
judge is not required to accept any factual or legal stipulations agreed to by the parties. Any
estimate of the possible sentence to be imposed, by a defense attorney or the Government, is only
a prediction, and not a promise, and is not binding. Therefore, it is uncertain at this time what

Defendant's actual sentence will be.

18. No Right to Withdraw Plea. Defendant understands that Defendant will have no

 

right to withdraw Defendant’s plea if the sentence imposed, or the application of the Sentencing
Guidelines, is other than what Defendant anticipated, or if the sentencing judge declines to follow

the parties’ recommendations.
Case 3:19-cr-00129-JAJ-SBJ Document 176 Filed 05/18/20 Page 7 of 12

19. Criminal History. Defendant has represented to the United States that Defendant
has no prior felony drug convictions. If the Defendant is found to have any prior drug felony
convictions, the Government may withdraw from this Plea Agreement.

E. FINES AND COSTS

20. Fines and Costs. Issues relating to fines and/or costs of incarceration are not dealt
with in this agreement, and the parties are free to espouse their respective positions at sentencing.

21. Special Assessment. Defendant agrees to pay the mandatory special assessment
of $100 per count at or before the time of sentencing, as required by 18 U.S.C, § 3013,

FE, LIMITED SCOPE OF AGREEMENT

22. Limited Scone of Avreement. This Plea Agreement does not limit, in any way, the
right or ability of the Government to investigate or prosecute Defendant for crimes occurring
outside the scope of this Plea Agreement. Additionally, this Plea Agreement does not preclude
the Government from pursuing any civil or administrative matters against Defendant, including,
but not limited to, civil tax matters and civil forfeiture which arise from, or are related to, the facts

“upon which this investigation is based.

23. Avreement Limited to Southern District of lowa. This Plea Agreement is limited
to the United States Attorney’s Office for the Southern District of lowa, and cannot bind any other
federal, state or local prosecuting, administrative, or regulatory authorities.

G. WAIVER OF TRIAL, APPEAL AND POST-CONVICTION RIGHTS
24. Trial Rights Explained. Defendant understands that this guilty plea waives the

right to:

(a) Continue to plead not guilty and require the Government to prove the
elements of the crime beyond a reasonable doubt;

 
Case 3:19-cr-00129-JAJ-SBJ Document 176 Filed 05/18/20 Page 8 of 12

‘A speedy and public trial by jury, which must unanimously find Defendant

(b)
guilty before there can be a conviction;

(c) The assistance of an attorney at all stages of trial and related proceedings,
to be paid at Government expense if Defendant cannot afford to hire an .
attorney;

(d) Confront and cross-examine adverse witnesses;

(e) Present evidence and to have witnesses testify on behalf of Defendant,
including having the court issue subpoenas to compel witnesses to testify
on Defendant’s behalf;

(f) Not testify or have any adverse inferences drawn from the failure to testify
(although Defendant also has the right to testify, if Defendant so chooses);
and

(g) If Defendant is convicted, the right to appeal, with the assistance of an
attorney, to be paid at Government expense if Defendant cannot afford to
hire an attorney.

25. Waiver of Appeal and Post-Conviction Review. Defendant knowingly and

 

expressly waives any and all rights to appeal Defendant’s conviction in this case, including a

waiver of all motions, defenses and objections which Defendant could assert to the charge(s) or to

the court’s entry of judgment against Defendant; except that both Defendant and the United States

" preserve the right to appeal any sentence imposed by the district court, to the extent that an appeal

is authorized by law. Also, Defendant knowingly and expressly waives any and all rights to

contest Defendant’s conviction and sentence in any post-conviction proceedings, including any

proceedings under 28 U.S.C. § 2255. These waivers are full and complete, except that they do

not extend to the right to appeal or seek post-conviction relief based on grounds of ineffective

assistance of counsel or prosecutorial misconduct.
Case 3:19-cr-00129-JAJ-SBJ Document176 Filed 05/18/20 Page 9 of 12

H. VOLUNTARINESS OF PLEA AND OPPORTUNITY TO CONSULT WITH

COUNSEL

26.  Voluntariness of Plea. Defendant represents that Defendant’s decision to plead

guilty is Defendant’s own, voluntary decision, and that the following is true:

(a)

(6)

(c)

(d)

Defendant has had a full opportunity to discuss all the facts and
circumstances of this case with Defendant’s attorney, and Defendant has a
clear understanding of the charges and the consequences of this plea,
including the maximum penalties provided by law.

No one has made any promises or - offered any rewards in return for this
guilty plea, other than those contained in this written agreement.

No one has threatened Defendant or Defendant’s family to induce this guilty
plea.

Defendant is pleading guilty because in truth and in fact Defendant is guilty
and for no other reason.

27. Consultation with Attorney. Defendant has discussed this case and this plea with

Defendant’s attorney and states that the following is true:

(a)

(b)

(c)

Defendant states that Defendant is satisfied with the representation provided
by Defendant’s attorney.

Defendant has no complaint about the time or attention Defendant’s
attorney has devoted to this case nor the advice the attorney has given.

Although Defendant’s attorney has given Defendant advice on this guilty
plea, the decision to plead guilty is Defendant’s own decision. Defendant’s
decision to enter this plea was made after full and careful thought, with the
advice of Defendant’s attorney, and with a full understanding of
Defendant’s rights, the facts and circumstances of the case, and the

consequences of the plea.

 
Case 3:19-cr-00129-JAJ-SBJ Document176 Filed 05/18/20 Page 10 of 12

I. GENERAL PROVISIONS

28. Entire Agreement. This Plea Agreement, and any attachments, is the entire
agreement between the parties. Any modifications to this Plea Agreement must be in writing and
signed by all parties.

_ 29. Public Interest. The parties state this Plea Agreement is in the public interest and
it takes into account the benefit to the public of a prompt and certain disposition of the case and
furnishes adequate protection to the public interest and is in keeping with the gravity of the offense
and promotes respect for the law.

30. | Execution/Effective Date. This Plea Agreement does not become valid and
binding until executed by each of the individuals (or their designated representatives) shown

below.

31, Consent to Proceedings by Video-Conferencing. Defendant consents to any
proceedings in this case, including plea proceedings, sentencing proceedings, or any other
proceedings, being conducted by video-conferencing technology in use within the Southern

District of lowa if approved by the Court.

10
Case 3:19-cr-00129-JAJ-SBJ Document176 Filed 05/18/20 Page 11 of 12

J. SIGNATURES

32. Defendant. I have read all of this Plea Agreement and have discussed it with my
attorney. I fully understand the Plea Agreement and accept and agree to it without reservation.
Ido this voluntarily and of my own free will. No promises have been made to me other than the
promises in this Plea Agreement. J have not been threatened in any way to get me to enter into
this Plea Agreement. I am satisfied with the services of my attorney with regard to this Plea
Agreement and other matters associated with this case. I am entering into this Plea Agreement
and will enter my plea of guilty under this Agreement because I committed the crime to which I
am pleading guilty. I know that I may ask my attorney and the judge any questions about this

Plea Agreement, and about the rights that I am giving up, before entering into the plea of guilty.

52-20 Fedde Kite.

Date Federrick Dewayne Reed

1

 
Case 3:19-cr-00129-JAJ-SBJ Document176 Filed 05/18/20 Page 12 of 12

33.  Defendant*s Attorney. | have read this Plea Agreement and have discussed it in
its entirety with my client. There is no Plea Agreement other than the agreement set forth in this
writing. My client fully understands this Plea Agreement. I am satisfied my client is capable of
entering into this Plea Agreement, and does so voluntarily of Defendant's own free will, with full
knowledge of Defendant’s legal rights, and without any coercion or compulsion, I have had full
access to the Government’s discovery materials, and | believe there is a factual basis for the plea.
] concur with my client entering into this Plea Agreement and in entering a plea of guilty pursuant
to the Plea Agreement.

wt 14,0000 AN ads fan OS

ne Alfredo Parrish
Attorney for Frederrick Dewayne Reed
2910 Grand Avenue
Des Moines, lowa 50312
Telephone: (515) 284-5737
Telefax: (515) 284-1704
E-Mail: aparrish@parrishlaw.com

 

 

34. United States. The Government agrees to the terms of this Plea Agreernent.

Marc Krickbaum
United States Attorney

 
 

 

 

0 fiOlano, OO 4
9/18/2026 By: fincvon alk
Date Andrea L. Glasgow

Assistant United States Attorney
131 East Fourth Street

Davenport, lowa 52801

Telephone: (563) 449-5440
Telefax: (563) 449-5433

E-mail: andrea.glasgow@usdoj.gov

12
